t c summary opinion united_states tax_court javier padilla and maria angeles padilla petitioners v commissioner of internal revenue respondent docket no 3557-10s filed date randal m reves for petitioners emily j giometti and robert d kaiser for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect during the years at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure respondent also determined a deficiency in petitioner javier padilla’s federal_income_tax of dollar_figure a sec_6651 addition_to_tax of dollar_figure for failure to timely file a return and an accuracy-related_penalty of dollar_figure after concessions the issues for decision are whether petitioners are entitled to business_expense deductions for certain labor costs in excess of amounts respondent allowed whether petitioner javier padilla is liable for the sec_6651 failure_to_file addition_to_tax for and whether petitioners are liable for the sec_6662 accuracy-related_penalties for and background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in ohio at the time the petition was filed 1at trial petitioners conceded all adjustments other than labor costs variously described as contract labor spot labor child labor and cost_of_goods_sold javier padilla petitioner operated a business as a drywall contractor petitioner entered into contracts with other businesses to install drywall and hired laborers as independent contractors to perform the work petitioner paid the independent contractors either by check or in cash when petitioner paid the independent contractors in cash he often retained receipts petitioners filed a form_1040 u s individual_income_tax_return with a filing_status of married_filing_jointly petitioner filed a form_1040 with a filing_status of head_of_household both of these returns were selected for examination petitioners claimed a business_expense deduction of dollar_figure for contract labor on the return during the examination petitioner provided completed but unfiled forms 1099-misc miscellaneous income reflecting payments of dollar_figure for contract labor in the notice_of_deficiency for respondent allowed dollar_figure on the basis of the forms 1099-misc and related substantiation but disallowed a dollar_figure claimed deduction representing a purported payment to jose mendoza on the return petitioner claimed a business_expense deduction for other expenses which included inter alia dollar_figure for child labor and dollar_figure for spot labor respondent disallowed these amounts in full in the notice_of_deficiency for also for petitioner claimed a business_expense deduction for cost_of_goods_sold of dollar_figure this amount included dollar_figure for the cost of labor and dollar_figure for materials_and_supplies during the examination petitioner provided completed but unfiled forms 1099-misc reflecting payments of dollar_figure for contract labor in the notice_of_deficiency for respondent allowed a deduction for cost_of_goods_sold of dollar_figure after the notice_of_deficiency was issued petitioner submitted a form 1040x amended u s individual_income_tax_return for claiming dollar_figure for child labor dollar_figure for spot labor dollar_figure for the cost of labor and dollar_figure for materials_and_supplies petitioner also provided revised forms 1099-misc reflecting payments of dollar_figure the amounts claimed on the return amounts allowed in the notice_of_deficiency for and the amounts claimed on the form 1040x submitted after the notice_of_deficiency are as follows 2although not delineated in the notice_of_deficiency for the stipulated exhibits reflect that respondent allowed dollar_figure for contract labor and the entire claimed materials expense of dollar_figure for a total of dollar_figure the contract labor amount appears to be based on the amounts reflected in the forms 1099-misc provided during examination to the extent they were supported by substantiation that respondent accepted return dollar_figure big_number allowed per notice_of_deficiency amended_return dollar_figure big_number big_number big_number big_number big_number big_number child labor spot labor labor materials supplies cost_of_goods_sold big_number dollar_figure big_number at trial petitioner submitted copies of checks reflecting payment of dollar_figure to his children for work performed and dollar_figure for spot labor petitioner did not provide any explanation as to the spot labor petitioner submitted copies of checks and receipts indicating payment of amounts in excess of the amounts reflected on the forms 1099-misc for some of the independent contractors in addition petitioner submitted copies of checks reflecting payments to independent contractors not previously included on the forms 1099-misc petitioner also provided copies of checks and testimony regarding the dollar_figure claimed for 3the additional_amounts total dollar_figure this amount includes dollar_figure in checks and dollar_figure in receipts this amount does not include any undated receipts proffered for years other than the years in issue 4these checks reflect payment of dollar_figure to g parsly and payment of dollar_figure to a tovar materials the record does not reflect whether this amount is included in the amount respondent previously allowed discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 deductions are a matter of legislative grace 308_us_488 292_us_435 a taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 welch v helvering u s pincite wilson v commissioner tcmemo_2001_139 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners have neither alleged that sec_7491 applies nor established their compliance with the substantiation and recordkeeping requirements see sec_7491 and b petitioners therefore bear the burden_of_proof see rule a labor costs a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 sec_162 provides a deduction for certain business-related expenses in order to qualify for the deduction under sec_162 an item must be ‘paid or incurred during the taxable_year ’ be for ‘carrying on any trade_or_business ’ be an ‘expense ’ be a ‘necessary’ expense and be an ‘ordinary’ expense 403_us_345 deputy v du pont u s pincite to qualify as ordinary the expense must relate to a transaction of common or frequent occurrence in the type of business involved whether an expense is ordinary is affected by time place and circumstance welch v helvering u s pincite if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the expense we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir in order for the cohan_rule to apply there must be sufficient evidence in the record to provide a basis for the estimate 85_tc_731 we conclude that the cost of labor is an ordinary_and_necessary_expense for petitioner to carry on his drywall installation business we therefore allow business_expense deductions for labor to the extent they are substantiated the only issue petitioner raised at trial regarding was the disallowance of a deduction relating to a dollar_figure payment to jose mendoza for labor mr mendoza was called as a witness at trial and testified regarding his work for petitioner the court found his testimony coupled with a dated receipt and a form 1099-misc provided during examination sufficient to substantiate the payment for we therefore allow this amount as a business_expense deduction for petitioner disputes the disallowance of business_expense deductions for child labor and spot labor claimed for sometimes petitioner’s children worked for him after school and during summers petitioner paid his children for their work and characterized those payments on his return as child labor at trial petitioner provided copies of checks that reflect payments to his children for labor of dollar_figure and we therefore allow this amount as a business_expense deduction as indicated petitioner did not explain the claimed spot labor deduction as a result we are unable to ascertain whether it is an ordinary_and_necessary_expense and we therefore disallow the business_expense deduction for spot labor petitioner claims he is entitled to a business_expense deduction for the cost of labor in excess of the amount allowed for in the notice_of_deficiency as indicated respondent allowed petitioner a business_expense deduction of dollar_figure for the cost of labor in addition to the amounts respondent allowed petitioner has substantiated by check or receipt additional payments for labor in of dollar_figure thus the total labor expense reflected as cost_of_goods_sold allowed for is dollar_figure petitioner also submitted receipts which were undated or were for years not in issue we do not accept these as substantiation for payments during the years in issue one of the undated receipts relates to a purported dollar_figure payment to jose mendoza for we do not allow a business_expense deduction for a purported dollar_figure payment to mr mendoza for which was neither substantiated during examination nor evidenced by a check or dated receipt petitioner provided copies of checks reflecting payment for materials petitioner has not satisfied the court that he had additional costs for materials in excess of the amount respondent allowed respondent’s determination with respect to the business_expense deduction for materials_and_supplies is therefore sustained failure_to_file addition_to_tax sec_6651 imposes an addition_to_tax of per month of the amount of tax required to be shown on the return not to exceed for failure to timely file a return the addition_to_tax under sec_6651 is imposed unless the taxpayer establishes that the failure to timely file was due to reasonable_cause and not willful neglect sec_7491 provides that the commissioner has the burden of production in any court_proceeding with respect to liability for an addition_to_tax the record reflects that petitioner did not file his federal_income_tax return until date petitioner gave no testimony regarding this issue the record does not establish that petitioner’s failure to timely file his federal_income_tax return was due to reasonable_cause and not willful neglect therefore petitioner is liable for the sec_6651 addition_to_tax accuracy-related_penalty taxpayers may be liable for a penalty on the portion of an underpayment_of_tax attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and b and the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence has also been defined 5since we have allowed some deductions respondent disallowed the amount of tax required to be shown on petitioner’s federal_income_tax return will be less than the amount determined in the notice_of_deficiency we leave the recalculation to the parties’ rule_155_computations as the failure to exercise due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the sec_6662 accuracy-related_penalty does not apply where the taxpayer shows that he acted in good_faith and with reasonable_cause sec_6664 the determination of whether a taxpayer acted in good_faith and with reasonable_cause depends on the facts and circumstances of each case and includes the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs most important in this determination is the extent of the taxpayer’s effort to determine the proper tax_liability 115_tc_43 aff’d 299_f3d_221 3d cir the commissioner has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to satisfy that burden the commissioner must produce sufficient evidence showing that it is appropriate to impose the penalty 116_tc_438 respondent determined the accuracy-related_penalty for each year was due to negligence respondent has satisfied his burden by producing evidence that petitioner failed to maintain adequate books_and_records accordingly because respondent has met his burden of production petitioner must come forward with persuasive evidence that the accuracy-related_penalty should not be imposed with respect to the underpayment because he acted with reasonable_cause and in good_faith see sec_6664 rule a higbee v commissioner t c pincite petitioners offered no argument or other evidence to show that there was reasonable_cause for the deductions claimed and that they acted in good_faith with respect to the underpayments respondent’s determination of the accuracy-related_penalties under sec_6662 for and will be sustained conclusion petitioners are entitled to an additional business_expense deduction for for the dollar_figure payment to mr mendoza petitioners are also liable for the sec_6662 accuracy-related_penalty for petitioner is entitled to additional business_expense deductions for for payments to his children of dollar_figure and for 6as indicated since we have allowed additional business_expense deductions the amounts of tax required to be shown on petitioners’ and petitioner’s federal_income_tax returns will be reduced from the amounts determined in the notice_of_deficiency payments to independent contractors of dollar_figure petitioner is also liable for the sec_6651 addition_to_tax and the sec_6662 accuracy-related_penalty for to reflect the foregoing decision will be entered under rule
